    Case 1:15-cv-00152-RGA Document 630 Filed 12/16/20 Page 1 of 3 PageID #: 46005



                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF DELAWARE


 BIO-RAD LABORATORIES, INC.,

        and

 THE UNIVERSITY OF CHICAGO,                           C.A. No. 15-152-RGA

                      Plaintiffs.

        v.

 10X GENOMICS, INC.,

                      Defendant.


                             STIPULATION & [PROPOSED] ORDER
                       RELEASING AND DISCHARGING SUPERSEDEAS BOND
       WHEREAS, on August 15, 2019 the Court entered Final Judgment ordering defendant 10X

Genomics, Inc. (“Defendant”) to pay Plaintiffs Bio-Rad Laboratories, Inc. and the University of Chicago

(“Plaintiffs”) $34,475,069 including the $23,930,718 verdict award, $8,341,368 in supplemental damages

through the date of verdict, and $2,202,983 in interest through August 15, 2019 and the Court further ordered

Defendant to pay Plaintiffs post-judgment interest in the amount of $1,681 per day from August 15, 2019

forward (D.I. 582);

       WHEREAS, the parties stipulated and this Court ordered that the “Determination of ongoing royalties

is SEVERED AND STAYED pending resolution of any appeal” (D.I. 506);

       WHEREAS, Defendant timely filed a notice of appeal (D.I. 574 and 583);

       WHEREAS, in order to stay execution of this Court’s judgment pending appeal, this Court ordered

Defendant to post a supersedeas bond in the amount of $52,000,000 (D.I. 586 and 608);

       WHEREAS, in order to stay execution of this Court’s judgment pending appeal and pursuant to this

Court’s order setting the bond amount, Defendant obtained and posted a supersedeas bond issued by

Nationwide Mutual Insurance Company (“Nationwide”), Bond # SNN4001576, in the amount of

$52,000,000.00 (“the Bond”) (D.I. 605);
    Case 1:15-cv-00152-RGA Document 630 Filed 12/16/20 Page 2 of 3 PageID #: 46006


       WHEREAS, on August 3, 2020 the Federal Circuit affirmed-in-part, reversed-in-part, vacated-in-

part, and remanded (D.I. 613-1, 613-2) and the mandate issued to this Court on November 12, 2020

(D.I. 613);

       WHEREAS, on December 10, 2020 Defendant moved to stay execution of judgment pending

resolution of proceedings for relief from judgment (D.I. 618-621);

       WHEREAS, on December 14, 2020 this Court denied Defendant’s motion to stay execution of

judgment pending resolution of proceedings for relief from judgment (D.I. 625);

       WHEREAS, the parties agree that Defendant shall pay $35,297,078 (the “Payment”) to Plaintiffs,

which is the amount of the August 15, 2019 judgment plus $1,681 per day daily interest from August 15, 2019

through December 15, 2020;

       WHEREAS, Defendant reserves all rights to seek restitution or repayment of the Payment if

appropriate following resolution of proceedings for relief from judgment;

       WHEREAS, Plaintiff Bio-Rad reserves all rights regarding the timeliness of receipt of the Payment;

       WHEREAS, Plaintiffs seek to keep in place some form of surety while this Court resolves the

determination of any ongoing royalties but Defendant asserts that no surety is appropriate or necessary

following payment of the Final Judgment (D.I. 582), the parties have met and conferred and in order to avoid

bringing that dispute before this Court, have agreed that Defendant will post a bond in the amount of

$16,691,155 to be discharged following resolution by this Court of the determination of any ongoing royalties

(representing the difference between the $52,000,000 bond ordered by the Court (D.I. 586 and 608) and the

Payment) and that the parties will meet and confer and discuss the timing for the payment, as it relates to the

new bond, of ongoing royalties should the Court order payment of ongoing royalties;

       NOW, THEREFORE, IT IS HEREBY STIPULATED, by and between the parties and subject to the

approval of the Court:

       (1)     On December 15, 2020, Defendant shall pay the Plaintiffs by directing Nationwide to wire

$35,308,845 (the Payment) to Plaintiffs without delay per wire instructions provided by Plaintiffs’ counsel

in satisfaction of the Final Judgment (D.I. 582);

       (2)     Upon receipt by Plaintiff Bio-Rad of that wire payment from the Defendant through

Nationwide, the Bond shall be and is hereby fully and unconditionally released and/or discharged and within


                                                      2
    Case 1:15-cv-00152-RGA Document 630 Filed 12/16/20 Page 3 of 3 PageID #: 46007


seven days thereafter Defendant shall post a new supersedeas bond in the amount of $16,702,922 as security

for the payment of an ongoing royalty (if any) should this Court set an ongoing royalty; and

       (3)     Within 3 days of receipt by Plaintiff Bio-Rad of that wire payment from the Defendant through

Nationwide, Plaintiffs shall file a satisfaction of the August 15, 2019 judgment with the Court.




 Dated: December 15, 2020                                 Dated: December 15, 2020


 /s/ Brian E. Farnan                                      /s/ Jason J. Rawnsley
 Brian E. Farnan (#4089)                                  Frederick L. Cottrell, III (#2555)
 Michael J. Farnan (#5165)                                Jason J. Rawnsley (#5379)
 FARNAN LLP                                               Alexandra M. Ewing (#6407)
 919 North Market Street                                  RICHARDS, LAYTON & FINGER, P.A.
 Wilmington, DE 19801                                     920 North King Street
 (302) 777-0300                                           Wilmington, DE 19801
 bfarnan@farnanlaw.com                                    (302) 651-7550
 mfarnan@farnanlaw.com                                    cottrell@rlf.com
                                                          rawnsley@rlf.com
                                                          ewing@rlf.com


 Attorneys for Plaintiffs                                 Attorneys for Defendant
 Bio-Rad Laboratories, Inc. and                           10X Genomics, Inc.
 The University of Chicago




                         16
 IT IS SO ORDERED this _______ day of December, 2020.




                                       /s/ Richard G. Andrews
                                      _______________________________________________
                                      THE HONORABLE RICHARD G. ANDREWS
                                      UNITED STATES DISTRICT JUDGE




                                                      3
